        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

NCR CORPORATION,                               )
                                               )
      Plaintiff,                               )
                                               )   CIVIL ACTION FILE
v.                                             )
                                               )   NO. ______________
ATP TIC.BIL.ELK.GUC.KAY.URT.PA,                )
d/b/a Tradesoft,                               )
                                               )
      Defendant.                               )

                                  COMPLAINT

      COMES NOW Plaintiff NCR Corporation (“NCR”) and files this Complaint

for breach of contract against Defendant ATP TIC.BIL.ELK.GUC.KAY.URT.PA,

d/b/a Tradesoft (“ATP”), stating as follows:

                        PRELIMINARY STATEMENT

      This is an action to recover amounts due under a contract between NCR and

ATP (the “Agreement”), pursuant to which NCR provided hosted services,

software, and computer equipment to ATP for use in managing restaurants. ATP

entered into the Agreement on June 30, 2011 with NCR’s predecessor-in-interest,

Radiant Systems, Inc. NCR and ATP performed under the Agreement largely

without incident from 2011 until November 2019, when ATP suddenly refused to

pay outstanding invoices. ATP cited alleged defects in the service provided by
         Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 2 of 13




NCR over the course of the 8-year relationship, claiming it was entitled to a set-off

against the invoices currently due. Aside from there being no such “defects,” the

invoices were for services specifically ordered by ATP – with signed purchase

orders – and delivered by NCR.

      Based on information and belief, ATP’s true reason for failing to pay

amounts owed is that ATP has developed a system for hosted software services to

replace and compete with NCR’s products. Once the development of ATP’s own

system was close to completion, it stopped paying NCR even though it continued

to submit purchase orders for, and use, NCR services.

      ATP’s refusal to pay is in breach of the Agreement, entitling NCR to recover

all amounts due under the contract of not less than $1,184,260.86, plus late fees,

interest, attorneys’ fees, and costs of this lawsuit.

                                       PARTIES

                                         1.

      NCR is a Maryland corporation with its principal place of business located

at 864 Spring Street NW, Atlanta, GA, 30308.

                                         2.

      ATP is a company organized and existing under the laws of Republic of

Turkey, with its principal place of business located at Emirhan cad. No: 145/A Kat

9 At Balmumcu, Istanbul, Turkey. ATP may be served at this address.

                                           -2-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 3 of 13




                         JURISDICTION AND VENUE

                                       3.

      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

because (i) the amount in controversy exceeds the sum of $75,000 exclusive of

interest and costs, and (ii) there is complete diversity of citizenship between NCR

(Maryland and Georgia) and ATP (a foreign company headquartered in Turkey and

without citizenship in Maryland or Georgia).

                                       4.

      Defendant ATP has consented to jurisdiction and venue in this Court as set

forth in Paragraph 17 of the Agreement.

                          FACTUAL ALLEGATIONS

A.    The Agreement.

                                       5.

      On June 30, 2011, ATP executed the Agreement by which it became the

exclusive reseller in Turkey of certain NCR computer programs and computer

equipment used in managing restaurants. (A true and correct copy of the

Agreement is attached hereto as Exhibit 1.)

                                       6.

      Pursuant to the Agreement, ATP was authorized and obligated: to market

NCR’s Software, Equipment and Complementary Services (installation, training,

                                          -3-
          Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 4 of 13




equipment maintenance and software support) to Customers; to submit Orders for

the purchase of licenses for Software and resell the licenses to Customers; to

purchase the Equipment from NCR and resell the Equipment to Customers; and to

provide the Complementary Services to Customers.1

                                        7.

        ATP purchased the Software and Equipment from NCR at prices set forth in

Exhibit A to the Agreement and resold them to Customers.

                                        8.

        Though ATP was obligated under the Agreement to “use its best efforts to

market actively the Software, Equipment, and Complementary Services to

Customers,” including to “fund and participate in local and regional marketing

campaigns, tradeshows, and promotional events,” ATP only sold limited NCR

Software and Equipment to customers other than TAB GIDA San. Ve Tic. A.Ş.

(“Tab Gida”), which is owed by the same parent company as ATP. Tab Gida owns

and manages a number of restaurant franchises throughout Turkey.

                                        9.

        The Agreement obligated NCR to provide support services to ATP via its

international help desk as long as ATP was paying maintenance and support fees

1
    Capitalized terms are as defined in the Agreement.



                                          -4-
          Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 5 of 13




for the software, as well as to provide Equipment maintenance services and

Software maintenance services, including Upgrades. (Agreement, § 9.)

                                        10.

        In September 2015, NCR and ATP executed “Terms of Mutual Agreement”

(the “Mutual Agreement”), setting forth additional terms under the Agreement for

NCR’s sale of NCR Solutions and Products, including Hosted Solutions2 and the

associated professional and support services, to ATP specifically for resale to Tab

Gida restaurant sites. (A true and correct copy of the Mutual Agreement is

attached as Exhibit 2.)

                                        11.

        At the time of ATP’s breach of the Agreement, most of the outstanding

invoices from ATP to NCR were for Hosted Services provided by NCR under the

Mutual Agreement.

                                        12.

        The Agreement provides the following terms for placing orders and for

payment:

        (i)    ATP issues a purchase order to NCR;




2
    Capitalized terms are as defined in the Mutual Agreement.



                                         -5-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 6 of 13




      (ii)    Upon shipment of the Software and Equipment from NCR, NCR

              issues a corresponding invoice; and

      (iii)   ATP pays NCR within 30 days of receipt of the invoice.

              (Agreement, § 11.1.) Under the Mutual Agreement, payment terms

              were extended to 60 days.

                                       13.

      ATP paid for the Hosted Services to NCR’s US bank account in US dollars.

B.    ATP Developed Its Own Software To Replace NCR’s And Stopped
      Paying NCR.

                                       14.

      Unbeknownst to NCR at the time, ATP began a project to develop software

to replace the Hosted Services it was purchasing from NCR. NCR only discovered

the project in late 2019.

                                       15.

      Upon information and belief, ATP failed to use its best efforts to market

NCR Equipment and Software so as to preserve market share for its upcoming

competing product.

                                       16.

      Upon information and belief, development of ATP’s software was near

completion in November 2019, when ATP stopped paying NCR’s invoices.



                                          -6-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 7 of 13




C.    ATP Breaches The Agreement.

                                       17.

      Beginning with a November 26, 2019 invoice for $134,615.05, ATP stopped

paying for the Hosted Services it was ordering from NCR. There are now 35

outstanding invoices from NCR, dated through September 22, 2020, for a total

amount due of $1,184,260.86. A list of outstanding invoices, followed by copies

of the invoices, are attached hereto as Exhibit 3.

                                       18.

      ATP sent purchase orders for the services invoiced in each of the unpaid

invoices, pursuant to Section 11.1 of the Agreement, and received the services

from NCR.

                                       19.

      ATP was non-responsive when approached by NCR regarding payment of

the outstanding invoices in early 2020. Later in the spring, ATP requested a

payment plan, citing the economic effects of the COVID-19 pandemic, and

promised to bring its account current by the first quarter of 2021. NCR agreed, and

the first payment date was set for July 14, 2020.

                                       20.

      ATP continued ordering hosted services from NCR, but then failed to make

its promised payment on July 14. Instead, ATP’s subsidiary, Tab Gida, sent a

                                         -7-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 8 of 13




letter on that date, claiming for the first time that it was not obligated to pay the

invoices because the NCR systems it was using lacked features and had thereby

caused it damages.

                                         21.

      On July 27, 2020, NCR sent ATP a notice of nonpayment under

Section 11.8 of the Agreement, stating that it would suspend support services to

ATP if the account was not paid in full within 15 days, and claiming interest of

1.5% per month. (A copy of the July 27, 2020 letter is attached as Exhibit 4.)

                                         22.

      ATP did not make any payment. On August 13, 2020, NCR provided notice

of its intent to terminate the Agreement. (A copy of the August 13, 2020 letter is

attached as Exhibit 5.)

                                         23.

      Around the same time, ATP sent an email to NCR claiming that its affiliate,

Tab Gida, was refusing to pay because Tab Gida had “incurred expenses and lost

opportunities due to not having solutions in place on promised dates.” The email

listed 14 “expenses incurred” and claimed a total associated “expense” of

$8,088,245.00. (A copy of the August 12, 2020 email from ATP is attached as

Exhibit 6.)




                                           -8-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 9 of 13




                                      24.

      On November 3, 2020, ATP sent NCR an “invoice” for $1,184,260.86 – the

amount due from ATP to NCR – with the single line item: “Return of Invoices

Related to TAB Gida.” (A copy of the “Invoice” is attached as Exhibit 7.) This

invoice was directed to NCR at its global headquarters in Atlanta, Georgia.

D.    ATP’s “Offsetting Claims” Have No Merit.

                                      25.

      With the exception of two items, all of the “expenses” listed by ATP in the

August 12, 2020 email were estimated amounts for “man-days” allegedly

expended in connection with the listed issues. No further detail was given for how

the listed issues resulted in thousands of “man-days” of labor on the part of ATP;

indeed, the listed issues could not possibly have caused the “expenses” claimed by

ATP. (See Ex. 6.)

                                      26.

      Each of the issues listed by ATP had either 1) never been raised to NCR

before, or 2) had been raised, and resolved by NCR.

                                      27.

      ATP also claimed a refund for NCR Software Activation License Fees for

5,294 software licenses, noting, “systems replaced due to on-going problems.” In




                                        -9-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 10 of 13




reality, ATP is replacing NCR systems because it has developed its own software

solution.

                                        28.

      NCR sent a demand letter from counsel on August 17, 2020, demanding

payment of the past due invoices in the total amount of $1,184,260.86. (A true and

correct copy of the August 17, 2020 letter is attached as Exhibit 8.)

                                        29.

      The demand letter noted that the Agreement expressly provides that NCR

shall not be liable “for special, indirect, incidental or consequential damage or loss

of any nature…” (Agreement, ¶ 18.) All of the “expenses” listed by ATP, even if

they had merit – they do not – are consequential damages for which NCR is not

liable and which should not form the basis for any offset.

                                        30.

      On August 31, 2020, ATP responded to the demand letter through counsel.

ATP stated that it was rejecting NCR’s termination of the Agreement, and once

again claimed that Tab Gida had suffered losses due to alleged deficiencies in

service from NCR and was due compensation. (A true and correct copy of the

August 31, 2020 letter from counsel for ATP is attached hereto as Exhibit 9;

however, it is written in the Turkish language.)




                                         -10-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 11 of 13




                    COUNT I – BREACH OF CONTRACT

                                      31.

      NCR re-alleges and incorporates the foregoing paragraphs as if fully set

forth herein.

                                      32.

      ATP entered into the Agreement with NCR to purchase and resell NCR

products and services.

                                      33.

      NCR has satisfied all its obligations under the Agreement and is entitled to

receive all payments due under the Agreement.

                                      34.

      ATP currently owes NCR $1,184,260.86 for products and services ordered

by ATP and provided by NCR under the Agreement.

                                      35.

      ATP is not entitled to any offset against unpaid invoices.

                                      36.

      NCR is entitled to recover $1,184,260.86 in unpaid invoices, plus a late fee

in the amount of 1.5% per month under Section 11.8 of the Mutual Agreement.




                                       -11-
        Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 12 of 13




                   COUNT II – ATTORNEYS’ FEES AND COSTS

                                          37.

      NCR re-alleges and incorporates the foregoing paragraphs as if fully set

forth herein.

                                          38.

      Section 17 of the Agreement entitles NCR to recover from ATP all “costs,

reasonable attorneys’ fees and related expenses” incurred to enforce the terms of

the Agreement and collect amounts owed thereunder.

                                          39.

      ATP’s breach of the Agreement was in bad faith. ATP has been stubbornly

litigious and has caused NCR unnecessary time and expense, thereby entitling

NCR to recover attorneys’ fees and the costs of this litigation pursuant to O.C.G.A.

§ 13-6-11.

      WHEREFORE, NCR prays for judgment in its favor and the following relief

against ATP:


      (a)       Compensatory damages in an amount no less than $1,184,260.86, plus

                late fees;

      (b)       Attorneys’ fees and expenses of litigation;

      (c)       Prejudgment and post judgment interest;



                                           -12-
 Case 1:21-cv-01385-ELR Document 1 Filed 04/07/21 Page 13 of 13




(d)   Such other and further relief as the Court deems just and proper.


Respectfully submitted this 7th day of April, 2021.

                         /s/ Rachel F. Gage
                         Jeremy U. Littlefield
                         Georgia Bar No. 141539
                         jlittlefield@robbinsfirm.com
                         Rachel F. Gage
                         Georgia Bar No. 547982
                         rgage@robbinsfirm.com
                         Robbins Ross Alloy Belinfante Littlefield LLC
                         500 14th Street, N.W.
                         Atlanta, Georgia 30318
                         Telephone: (678) 701-9381
                         Facsimile: (404) 856-3255

                         Attorneys for Plaintiff




                                 -13-
